   Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 1 of 55 PageID #:1662




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


OTTER PRODUCTS, LLC, and                      )
TREEFROG DEVELOPMENTS, INC.,                  )
                                              )
                       Plaintiffs,            )       Case No. 1:19-cv-06195
                                              )
       v.                                     )       JUDGE ROWLAND
                                              )
FELLOWES, INC.                                )       MAGISTRATE JUDGE HARJANI
                                              )
                       Defendant.             )       JURY TRIAL DEMANDED
                                              )

                                     AMENDED COMPLAINT

       Plaintiff Otter Products, LLC (“OtterBox”) and TreeFrog Developments Inc. (“TreeFrog

Developments,” and collectively with OtterBox, “Plaintiffs”), for their Amended Complaint

against Defendant Fellowes, Inc. (“Fellowes”), state and allege as follows:

                                            PARTIES

       1.      OtterBox is a limited liability company duly organized and existing under the laws

of the State of Colorado, having its principal place of business located at 209 S. Meldrum Street,

Fort Collins, Colorado 80521. Among other things, OtterBox designs, manufacturers, and markets

protective cases to protect smart phones and tablet computers in all environments under the

OtterBox and LifeProof marks.

       2.      TreeFrog Developments is a corporation duly organized and existing under the laws

of the State of Delaware, having its principal place of business at 15110 Avenue of Science, San

Diego, California 92128.      TreeFrog Developments developed the original LifeProof brand

protective case products and licensed various intellectual property for related patents, trade dress,

trademarks, and other intellectual property to OtterBox.
   Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 2 of 55 PageID #:1663




       3.      Fellowes is an Illinois corporation headquartered in Itasca, Illinois with its principal

place of business at 1789 Norwood Avenue, Itasca, Illinois 60143.

                                 JURISDICTION AND VENUE

       4.      This action arises under the federal Lanham Act, 15 U.S.C. §§ 1051 et seq., the

Patent Act, 35 U.S.C. §§ 1 et seq., and related laws of the State of Illinois.

       5.      This Court has subject matter jurisdiction over this action under 15 U.S.C. § 1121,

and 28 U.S.C. §§ 1331 and 1338. Because Plaintiffs and Fellowes are citizens of different states

and the amount in controversy exceeds $75,000 exclusive of fees and costs, this Court also has

diversity jurisdiction over the parties under 28 U.S.C. § 1332.

       6.      This Court has supplemental jurisdiction over Plaintiffs’ state law claims under 28

U.S.C § 1367(a), as the state law claims are so closely related to the Plaintiffs’ federal claims for

unfair competition and trade dress infringement under the Lanham Act that they form part of the

same case or controversy and derive from a common nucleus of operative facts.

       7.      On information and belief, Defendant’s Blackweb Waterproof Phone Case and

Blackweb Rugged Phone Case products—which are alleged herein to infringe upon Plaintiffs’

trade dress and patent rights, and which further constitute deceptive trade practices under Illinois

law and common law unfair competition in Plaintiffs’ related state law claims—were and continue

to be used, imported, offered for sale, and/or sold in this District.

       8.      This Court has personal jurisdiction over Fellowes because Fellowes is

incorporated in the State of Illinois, maintains its principal place of business within this District,

engages in continuous and systematic business activities in this District, and has committed the

acts of trade dress infringement, patent infringement, Illinois statutory deceptive trade practices,

and common law unfair competition complained of herein in this District.


                                                   2
   Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 3 of 55 PageID #:1664




       9.      Venue is proper in this district under 28 U.S.C. §§ 1391 and 1400(b) because

Fellowes is deemed to be a resident of this District based on its principal place of business, has a

regular and established place of business in this District, and has committed tortious acts in this

District as complained of herein.

                                    GENERAL ALLEGATIONS

       10.     In 1998, Curtis R. Richardson founded OtterBox out of his garage in Fort Collins,

Colorado. In that garage, Mr. Richardson created a novel, first-of-its-kind prototype of a protective

case designed to allow users to protect their mobile devices without sacrificing access to the

device’s controls or the use of the device. The product line became a rapid success in the

marketplace, quickly cementing OtterBox’s reputation for high-quality protective cases for mobile

devices.

       11.     Since those early days developing protective cases, OtterBox has maintained a

reputation as a leading innovator in device protection and interaction. Throughout its product

lines, OtterBox incorporates creativity, careful engineering, and cutting-edge design.

       12.     In the years that followed, OtterBox engineered and developed new technologies

and designs. These designs included the benchmark DEFENDER Series brand cases with a dual-

layer hard shell and cushion layer design, and many others.

       13.     OtterBox’s industry-leading efforts to develop and implement new technologies for

these and other protective cases have been recognized through the award of numerous patents.

Today, over 150 utility patents are assigned to OtterBox, protecting various aspects and

embodiments of its industry-leading protective cases.

       14.     The OtterBox DEFENDER Series brand cases, for example, embody technology

disclosed in at least U.S. Patent No. 9,498,033 and many others. (www.otterbox.com/ip).


                                                 3
   Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 4 of 55 PageID #:1665




       15.     The DEFENDER Series brand cases have been identified as patented articles,

including by marking the protective cases with “Patents: www.otterbox.com/ip” to notify the

public that they incorporated patented teachings and technologies.

     Plaintiffs’ Development of and Rights in the LIFEPROOF Trade Dress and Patents

       16.     In 2009, Gary Rayner invented a protective case to allow users to protect their

mobile devices from dirt, snow, water, and physical drops. Mr. Rayner founded TreeFrog

Developments and adopted the mark LIFEPROOF to identify and distinguish this product line

from other, less protective cases in the market.

       17.     At least as early as May 27, 2011, TreeFrog Developments began using the

LIFEPROOF mark in connection with protective cases, encasements, housings, covers, and

carrying cases, most famously for the Apple iPhone and other smart phone devices.

       18.     From the beginning, TreeFrog Developments conceived of, developed, and adopted

a unique overall appearance for its protective cases. In 2011, TreeFrog Developments released a

protective case for the Apple iPhone 4S (the LifeProof FRĒ), featuring characteristic “curved side

bumpers” that framed the mute toggle and volume buttons:




                                                   4
   Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 5 of 55 PageID #:1666




The curved, mirrored design of the two side bumpers serves to visually link each of the features

on the side of the device—e.g., the mute toggle and volume buttons for the Apple iPhone—into a

single design element.

       19.    In 2013, Plaintiffs OtterBox and TreeFrog Developments agreed to work together

to implement, develop, and evolve the overall appearance of LifeProof-branded products. As part

of that relationship, Plaintiffs agreed that OtterBox would own any subsequent developments,

modifications, and enhancements that it contributed to the LIFEPROOF intangible properties

through that collaboration, including to the LIFEPROOF trademarks, trade dress, and

improvements to inventions patented by TreeFrog Development.

       20.    In 2014, and within the scope of the Plaintiffs’ relationship, OtterBox

conceptualized and developed the use of contrast piping—the “color pop band”—and a trapezoidal

branding tag on the side of LifeProof brand cases. These design elements were first incorporated

into the overall appearance of the LifeProof FRĒ for the Apple iPhone 6, released in 2014, and

                                               5
   Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 6 of 55 PageID #:1667




have been used repeatedly and consistently in the years that followed for additional protective case

offerings.

       21.     Today, through the combined efforts of Plaintiffs, LifeProof brand protective cases

implement cutting-edge technology to maximize protection while ensuring that users can continue

to access the features and controls of their mobile devices. These efforts to innovate and engineer

new protective technologies have resulted in the issuance of over three dozen utility patents.

       22.     These innovative teachings are implemented by and featured in products across the

LifeProof brand product lines.      The LifeProof FRĒ brand cases, for example, implement

technology disclosed by U.S. Patent Nos. 8,342,325; 8,393,466; 8,526,180; 8,564,950; and

9,549,598, amongst others. (www.lifeproof.com/ip). The LifeProof FRĒ Power brand cases

include teachings from U.S. Patent No. 8,526,180; 8,564,950; and 9,549,598, amongst others. Id.

And the innovative LifeProof NÜÜD brand cases, which offered a first-of-its-kind waterproof case

without use of a membrane, include technology from at least U.S. Patent Nos. 8,526,180;

8,531,834; and 8,564,950. Id.

       23.     Each of these LifeProof brand product lines have been identified as patented

articles, including by marking the protective cases with “Patents: www.lifeproof.com/ip”, to notify

the public that they incorporated patented teachings and technologies.

                                 The LIFEPROOF Trade Dress

       24.     Beginning with the original cases designed by TreeFrog Developments and through

the design and development of protective cases for later generations of iPhones and other smart

devices, the design and overall appearance of LifeProof brand protective cases is unique, aesthetic

and non-functional, and consumers have come to associate these distinctive elements with the




                                                 6
    Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 7 of 55 PageID #:1668




LIFEPROOF brand and products. The resulting overall visual appearance serves as trade dress by

serving as an indicator of the source of LifeProof brand products (“LIFEPROOF Trade Dress”).

       25.     The LIFEPROOF Trade Dress is defined by the total image and overall visual

impression created by, individually and in combination, the following features: (1) curved side

bumpers framing the mute toggle and volume buttons; (2) the “color pop band” between the top

and bottom members of the protective case; (3) a trapezoidal branding tag on the side(s) of the

case; and (4) where the protective case includes speaker apertures, speaker aperture contrast

piping.1 Reproduced below is an image of an exemplar LifeProof brand product bearing the

LIFEPROOF Trade Dress:




1
 Plaintiffs do not define the use of color, in the abstract, as an element of the LIFEPROOF Trade
Dress. As set forth in detail herein, the “color pop band,” “trapezoidal brand tag,” and “speaker
aperture contrast piping” are defined by the size, shape, location, and use of contrasting materials
and textures (including through the use of contrasting colors) of the respective elements.
                                                   7
   Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 8 of 55 PageID #:1669




                                        LIFEPROOF Trade Dress




             (1)




                                                                                     (2)




                                                                                       (3)




                                      (4)

                      LifeProof FRĒ for iPhone 7 and 8 (www.lifeproof.com)
              Including (1) curved side bumpers; (2) “color pop band”; (3) trapezoidal
                       branding tag; and (4) speaker aperture contrast piping.

       26.         The overall visual impression created by these defined elements, individually and

in combination, is protectable as the LIFEPROOF Trade Dress.

                                                COUNT I

                        Lanham Act Infringement of LIFEPROOF Trade Dress,
                                         15 U.S.C. § 1125(a)

       27.         Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

as though fully set forth herein.



                                                     8
   Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 9 of 55 PageID #:1670




       28.     As its first claim for relief, Plaintiffs allege trade dress infringement pursuant to 15

U.S.C. § 1125(a), based on Fellowes’ unauthorized adoption and use in commerce of the

LIFEPROOF Trade Dress in the design of the Blackweb Waterproof Phone Case products.

       29.     LifeProof-branded products such as the LifeProof FRĒ brand case have

incorporated the LIFEPROOF Trade Dress through the overall visual appearance created by,

individually and in combination, the following features: (1) curved side bumpers flanking the

switches and buttons on the side of the device (e.g., the mute toggle and volume buttons of the

Apple iPhone); (2) “color pop band” between the top and bottom members of the protective case;

(3) a trapezoidal branding tag; and (4) speaker aperture contrast piping.

       30.     The Blackweb Waterproof Phone Case products improperly appropriate the overall

visual impression of the LIFEPROOF Trade Dress by adopting and using these elements, without

authorization, and thereby infringe upon the LIFEPROOF Trade Dress.

       31.     As set forth in the exemplary protected elements below, and on information and

belief, Fellowes adopted each of the protected elements in order to mimic the overall distinctive

visual impression created by the LIFEPROOF Trade Dress in an effort to directly compete with

and replace genuine LifeProof-branded products in the marketplace:




                                                  9
Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 10 of 55 PageID #:1671




                           LifeProof FRĒ for        Blackweb Waterproof Phone
      Element                                                  Case
                               iPhone 7/8
                                                          for iPhone 7/8

Curved Side Bumpers




  “Color Pop Band”
 (orange annotation)
          &
  Trapezoidal Brand
   Tagging (green
     annotation)




                                      10
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 11 of 55 PageID #:1672




                                   LifeProof FRĒ for              Blackweb Waterproof Phone
          Element                                                            Case
                                       iPhone 7/8
                                                                        for iPhone 7/8


    Speaker Aperture
     Contrast Piping

         32.   As set forth in detail below, the LIFEPROOF Trade Dress is non-functional, has

acquired secondary meaning, and there is a likelihood of confusion between the LIFEPROOF

Trade Dress and the Blackweb Waterproof Phone Case products.

                         The LifeProof Trade Dress is Non-Functional

         33.   The design of each of the defined elements is non-functional and instead contributes

to and creates the unique and distinguishable overall visual impression of the LIFEPROOF Trade

Dress.

                                    The Curved Side Bumpers

         34.   First, the abundance of available phone case products that either use different

designs for side bumpers or exclude them altogether demonstrates that the size, shape, location,

and curved design of the side bumpers of the LIFEPROOF Trade Dress is not essential to any

protective qualities, or other functionality, provided by the product’s design or to competition in

the protective phone case market. A non-exhaustive sampling of such alternative (and null)

designs are included below:

               Product                                        Detail



           LifeProof FRĒ for
               iPhone 7/8




                                                11
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 12 of 55 PageID #:1673




               Product                                       Detail



    Blackweb Waterproof Phone
        Case for iPhone 7/8




       Tech21 Evo Aqua 360°
        Edition for iPhone 7

                                    Source: www.youtube.com/ (Tech21 Official Channel)




    Punk Case iPhone 7 Studstar
              Series

                                                    Source: www.punkcase.com



     Catalyst Impact Protection
        Case for iPhone 7/8

                                                Source: www.catalystcase.com



     Ghostek NAUTICAL2 for
             iPhone 7

                                                    Source: www.ghostek.com

       35.    The particular design, and in particular the size, shape, and location of the curved

side bumpers of the LIFEPROOF Trade Dress, serves no functional purpose. Instead, the curved

side bumpers serve to visually link the switches and buttons on the side of the device (e.g., the

                                               12
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 13 of 55 PageID #:1674




mute toggle and volume switches of the Apple iPhone) into a single design element. Any

protective qualities provided by the bumpers are not provided by the design of the element, and

could be equally accomplished by moving the bumpers, or adopting a shape or size distinct from

the non-functional and ornamental design implemented in the LIFEPROOF Trade Dress.

                                       The “Color Pop Band”

       36.     Second, the independently molded and separately colorable “color pop band”

employed in the LIFEPROOF Trade Dress between the top and bottom members of the protective

case is solely aesthetic and serves no utilitarian function:

     Product                                           Side Profile

 LifeProof FRĒ
       for
   iPhone 7/8
       37.     Indeed, the “color pop band” consists of the same physical material as the

underlying frame of the top and bottom members of the LifeProof brand protective cases, and

therefore does not provide additional protective qualities (including, e.g., acting as a seal). For

example, eliminating the “color pop band” by extending the surrounding overmolded plastic, or

by using material of the same color and texture as the surrounding plastics, would not impact the

protective qualities of the case.

       38.     Further, the introduction of a second color to the injection molding process

introduces added complexity and increases the cost of manufacture without affording additional

utility, leaving the election to include the “color pop band” solely an aesthetic consideration

unrelated to decreasing the cost or reducing complexity of manufacture.

       39.     Instead, the size, shape, and location of, and use of contrasting material for the

“color pop band” are aesthetic considerations and unrelated to the product’s functionality or

marketplace competitiveness.
                                                  13
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 14 of 55 PageID #:1675




                                  The Trapezoidal Branding Tag

          40.   Third, the use of a trapezoidal branding tag employed in the LIFEPROOF Trade

Dress is an aesthetic consideration which provides no added functionality or utility:

     Product                                         Side Profile

    LifeProof
     FRĒ for
   iPhone 7/8

          41.   The inclusion of branding text does not make the size, shape, use of contrasting

materials, and location of the underlying trapezoidal branding tag functional. Moreover, because

the branding text (e.g., “LIFEPROOF”) is embossed into the material of the trapezoidal branding

tag, the lettering can be nearly or entirely illegible to an observer any more than a few feet away

—e.g., a potential consumer who sees the case in use by another patron of a coffee shop or on the

street:




          LifeProof FRE for iPhone X and Blackweb Waterproof Phone Case for iPhone X

          42.   As with the manufacturing process for the “color pop band,” introduction of the

trapezoidal branding tag in a contrast shade or hue on the side of products using the LIFEPROOF

Trade Dress increases cost and complexity of manufacture without providing any additional

protective qualities or competitive advantage in the market.

          43.   Instead, the size, shape, and location of, and use of contrasting material for the

trapezoidal branding tag are aesthetic considerations and unrelated to the product’s functionality.

                                                14
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 15 of 55 PageID #:1676




                              The Speaker Aperture Contrast Piping

       44.     Fourth, on the designs for certain protective cases such as the FRĒ for the Apple

iPhone 7/8 and the Apple iPhone 7 Plus/8 Plus, Plaintiffs have extended the design of the “color

pop band” of the LIFEPROOF Trade Dress to include contrast piping around speaker apertures at

the base of the phone, e.g. (purple annotation):

                                          LifeProof FRĒ
                                           (iPhone 7/8)




       45.     As with the “color pop band” and trapezoidal branding tag discussed above, the use

of contrasting material to visually highlight the speaker apertures in the LIFEPROOF Trade Dress

increases the cost and complexity of manufacture without providing any additional protective
                                                   15
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 16 of 55 PageID #:1677




qualities (including water resistance), acoustic enhancements, or competitive advantage in the

market. For example, while the membrane outlined by the contrast piping serves a role in

waterproofing the case, the size, shape, location, and use of contrast materials for the speaker

aperture contrast piping itself is a design decision serving no functional purpose.

                The LIFEPROOF Trade Dress Has Acquired Secondary Meaning

       46.      By virtue of Plaintiffs’ hard work and investments, including through their

respective contributions to the development of the unique overall image of LifeProof brand

products and significant efforts marketing and advertising LifeProof’s protective case products,

the LIFEPROOF Trade Dress has acquired a secondary meaning, serving to visually identify

authentic LifeProof brand products instantly and to distinguish LifeProof brand products in the

marketplace for consumers.

       47.      LifeProof-branded products sold by Plaintiff OtterBox use the distinctive

LIFEPROOF Trade Dress in commerce to visually identify LifeProof-branded products and

distinguish LifeProof brand products in the marketplace for consumers.

       48.      In turn, the elements contributing to the overall visual appearance of the

LIFEPROOF Trade Dress allow customers to associate products as originating with Plaintiffs,

crediting the quality, reputation, and goodwill of the LifeProof brand and avoiding confusion with

other brands.

       49.      LifeProof-branded products have received numerous industry awards and

recognitions from organizations and publications such as PCMag, Parent Tested Parent Approved,

and Field & Stream. The LIFEPROOF brand has the second-highest aided advertising awareness

of all major providers of protective cases for personal mobile devices, tied with Apple and second

only to OtterBox itself.


                                                16
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 17 of 55 PageID #:1678




        50.     The LIFEPROOF Trade Dress is the fruit of a years-long, multi-million-dollar

advertising campaign and market presence.           Through the course of these sales and their

relationship, Plaintiffs have invested significant resources in marketing, promoting, and

advertising LifeProof brand products. Since 2014, OtterBox has spent over $50 million on

advertising, including prominent imagery of protective cases featuring the LIFEPROOF Trade

Dress. OtterBox has also appeared at trade shows and hosting booths, again prominently featuring

imagery of the LIFEPROOF Trade Dress. OtterBox has also expanded and increased brand

awareness by sponsoring events such as Red Bull Cliff Diving, World Surf League, and the X

Games.

        51.     Driven by Plaintiffs’ promotional efforts and the brand recognition enabled by the

LIFEPROOF Trade Dress, LifeProof brand products have been the subject of over 2,500 unique

media stories, both online and in print. Among others, these have included media stories on:

    •    Buzzfeed                     •   Outside                     •   TechCrunch

    •    9to5 Mac                     •   Golf Digest                 •   Fatherly

    •    Trend Hunter                 •   Wall Street Journal         •   Popular Science

    •    Health                       •   Business Insider            •   Runner’s World

    •    Gear Patrol                  •   USA Today                   •   Tom’s Guide

    •    Forbes                       •   GQ                          •   Afar

    •    SELF

        52.     Based on unique visitor information for each website, media mentioning

LifeProof’s products have been viewed more than 5.25 billion times.

        53.     These efforts to build awareness of and familiarity with the LIFEPROOF Trade

Dress, combined with Plaintiffs’ reputation for engineering and manufacturing the most protective,


                                                17
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 18 of 55 PageID #:1679




highest quality cases on the market, have enabled Plaintiffs to sell millions of LifeProof-branded

protective cases.

       54.     Since 2011, Plaintiffs have sold more than 50 million LifeProof-branded cases in

the United States, generating over $1.8 billion in sales.

       55.     The LIFEPROOF Trade Dress, through Plaintiffs’ distinctive design efforts, careful

cultivation of goodwill, and hard-earned reputation for high quality, has acquired additional

distinctiveness and secondary meaning in the marketplace.

The Blackweb Waterproof Phone Case Products Create a Likelihood of Consumer Confusion
                               and Actual Confusion
       56.     On information and belief, Fellowes designs, manufactures, uses, imports, offers

for sale, and sells for distribution through Walmart’s online and brick-and-mortar stores

nationwide, the Blackweb Waterproof Phone Case products.

       57.     Fellowes offers Blackweb Waterproof Phone Case products for at least the Apple

iPhone 7/8, the iPhone 7+/8+, the iPhone XR, iPhone Xs, and the iPhone Xs Max, and, on

information and belief, previously offered the Blackweb Waterproof Phone Case for at least the

Samsung Galaxy J7 (collectively, the “Blackweb Waterproof Phone Case products,” and exclusive

of the Blackweb Waterproof Phone Case for the Samsung Galaxy J7, the “Blackweb Waterproof

Phone Case for Apple iPhone products”).

       58.     For example, although the external packaging of the Blackweb Waterproof Phone

Case for the iPhone 7/8 assigns ownership of the “BLACKWEB” mark to Walmart, Inc. and

purports that the product is “Distributed by Walmart Inc.,” the internal brochure informs that

Defendant “Fellowes warrants products to be free from defects in manufacturing” and instructs

consumers to contact Fellowes directly for customer support and warranty questions.




                                                 18
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 19 of 55 PageID #:1680




       59.       On information and belief, Fellowes intentionally and willfully set out to benefit

from the Plaintiffs’ years of investment and labor in the LifeProof brand product lines by

intentionally copying the LifeProof brand cases in nearly every respect, including at least the

LIFEPROOF Trade Dress elements discussed above as well as Plaintiffs’ technologies protected

by numerous patents assigned to OtterBox and TreeFrog Developments.

       60.       On information and belief, Fellowes copied the LIFEPROOF Trade Dress in order

to confuse consumers as to the true origin of the products and thereby to improperly benefit from

Plaintiffs’ hard-earned market presence and reputation for engineering and manufacturing the most

protective, highest-quality cases on the market.

       61.       Fellowes’ continued sale of the Blackweb Waterproof Phone Case products using

the LIFEPROOF Trade Dress is likely to cause consumers to confuse the Blackweb Waterproof

Phone Case products as a LifeProof brand product sold by Plaintiffs, permitting Fellowes to

unjustly benefit from Plaintiffs’ efforts to establish the LIFEPROOF Trade Dress in the public

consciousness.

       62.       That is, because of Fellowes’ improper and unauthorized use of the LIFEPROOF

Trade Dress, consumers are likely to mistakenly believe that the Blackweb Waterproof Phone Case

products are manufactured by, authorized by, or otherwise affiliated in some way with Plaintiffs

and their combined history of designing and making protective cases of the highest quality.

       63.       Fellowes’ use of the LIFEPROOF Trade Dress is especially likely to confuse

consumers as the infringing Blackweb Waterproof Phone Case products are currently sold not only

through the same trade channels, but also physically alongside and in-between Plaintiffs’ marquee

products in Walmart stores:




                                                   19
     Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 20 of 55 PageID #:1681




         64.    Further, the protectable design elements describing the overall visual appearance

of the LIFEPROOF Trade Dress are featured prominently on the packaging for the Blackweb

Waterproof Phone Case products. For example, the packaging for the Blackweb Waterproof

Phone Case for the iPhone 7+/8+ features all four elements defined at Paragraphs 25 above:2




2
     Defined elements of LIFEPROOF Trade Dress annotated as follows:
    Defined Element                            Annotation
    Curved Side Bumpers                        Blue
    “Color Pop Band”                           Orange
    Trapezoidal Branding Tag                   Green
    Speaker Aperture Contrast Piping           Purple


                                               20
 Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 21 of 55 PageID #:1682




Package Front




Package Sleeve




                                      21
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 22 of 55 PageID #:1683




 Package Back




       65.    The unauthorized Blackweb Waterproof Phone Case products are also available

through Walmart’s website, at www.walmart.com, where they are sold alongside LifeProof brand

products authorized to use the LIFEPROOF Trade Dress:




                                   Source: Walmart.com

                                            22
    Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 23 of 55 PageID #:1684




        66.    On information and belief, Fellowes designs, manufactures, markets, and sells in

commerce in this District—and by virtue of its distribution relationship with Walmart, throughout

the United States—the Blackweb Waterproof Phone Case products to directly compete with

LifeProof brand products.

        67.    Fellowes has adopted the overall visual impression created by the defined elements

of the LIFEPROOF Trade Dress without authorization to create a product so aesthetically and

visually similar to Plaintiffs’ LifeProof brand products as to create a likelihood of consumer

confusion, e.g.:3

         LifeProof FRĒ brand products               Blackweb Waterproof Phone Case products




         LifeProof FRĒ for iPhone 7/8               Blackweb Waterproof Phone Case for iPhone
                                                                      7/8

3
 All images of LifeProof FRE brand products from www.lifeproof.com. Defined elements of
LIFEPROOF Trade Dress annotated as follows:
 Defined Element                               Annotation
 Curved Side Bumpers                           Blue
 “Color Pop Band”                              Orange
 Trapezoidal Branding Tag                      Green
 Speaker Aperture Contrast Piping              Purple

                                               23
Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 24 of 55 PageID #:1685




   LifeProof FRĒ for iPhone 7/8 Plus        Blackweb Waterproof Phone Case for iPhone
                                                            7/8 Plus




     LifeProof FRĒ for iPhone XR            Blackweb Waterproof Phone Case for iPhone
                                                              XR




                                       24
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 25 of 55 PageID #:1686




          LifeProof FRĒ for iPhone Xs                     Blackweb Waterproof Phone Case for iPhone
                                                                             Xs




       LifeProof FRĒ for iPhone Xs Max                    Blackweb Waterproof Phone Case for iPhone
                                                                          Xs Max

       68.     On information and belief, Fellowes adopted the overall appearance of the

LIFEPROOF Trade Dress without authorization with the intention of creating a product with an

overall visual impression so aesthetically similar to Plaintiffs’ LifeProof brand products that

consumers will mistakenly believe the Blackweb Waterproof Phone Case products are related to,

affiliated, or otherwise authorized by Plaintiffs:
                                                     25
    Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 26 of 55 PageID #:1687




                 LifeProof FRĒ                           Blackweb Waterproof Phone Case
                 (iPhone 7/8)4                                    (iPhone 7/8)5




                 LifeProof FRĒ                           Blackweb Waterproof Phone Case
                  (iPhone XR)4                                    (iPhone XR)5




         69.   In so doing, on information and belief, Fellowes intends that consumers will

mistakenly purchase the Blackweb Waterproof Phone Case products in order to improperly benefit

through higher sales, to the detriment of Plaintiffs’ own sales.



4
    www.lifeproof.com
5
    www.walmart.com
                                                 26
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 27 of 55 PageID #:1688




       70.    Further, through the conduct alleged herein, Fellowes has caused actual consumer

confusion.

       71.    For example, three months ago, a user posted on a forum of the website

Reddit.com that they had purchased a “blackweb lifeproof case”:




                                   (yellow highlight added)

       72.    In another case, only two months ago, a user posted a Blackweb Waterproof

Phone Case on the website OfferUp.com, listing the product as the “Blackweb LifeProof Case”:




                                 (yellow highlighting added)




                                              27
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 28 of 55 PageID #:1689




       73.     In these and, on information and belief, other cases, consumers have been confused

by Fellowes’ use of the LIFEPROOF Trade Dress and mistakenly believed the Blackweb

Waterproof Phone Case products are related to, affiliated, or otherwise authorized by Plaintiffs.

       74.     Though Fellowes’ ongoing and unauthorized use, Fellowes infringes the

LIFEPROOF Trade Dress and unfairly competes with Plaintiffs in the marketplace.

       75.     The marketing, offer for sale, and sale of the Blackweb Waterproof Phone Case

products are likely to cause and actually cause confusion, mistake, or otherwise deceive the

relevant public, including consumers shopping at Walmart’s physical and online locations

nationwide.

       76.     Fellowes’ actions irreparably harm the value of Plaintiffs’ LIFEPROOF Trade

Dress, and further cause irreparable injury to Plaintiffs’ invaluable reputation and goodwill as

market leaders in the protective case market.

       77.     As demonstrated through the wholesale mimicry of Plaintiffs’ LifeProof brand

protective cases, Fellowes created, adopted, and used in commerce the design of the Blackweb

Waterproof Phone Case products with full knowledge of Plaintiffs’ rights in the LIFEPROOF

Trade Dress.

       78.     Further, the mimicry of the overall visual impression created by the defined

elements of the LIFEPROOF Trade Dress, on product-by-product basis, demonstrates that

Fellowes undertook a concerted effort to copy each LifeProof brand product released by Plaintiffs.

       79.     On information and belief, Defendant undertook an intentional, individualized

effort to directly copy, as closely as possible, each variant of the LifeProof FRĒ brand cases

released by Plaintiffs when developing the corresponding Blackweb Waterproof Phone Cases.




                                                28
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 29 of 55 PageID #:1690




        80.     If a defined element of the LIFEPROOF Trade Dress was not included in a

LifeProof FRĒ brand product for a particular smart phone, Defendant did not include it in the

corresponding Blackweb Waterproof Phone Case product for that same smartphone.

        81.     Consequently, Fellowes’ efforts to sell and its sales of the Blackweb Waterproof

Phone Case products have been and continue to be in bad faith and with a willful and deliberate

intent to pass off these products as those of Plaintiffs, in order to trade on the goodwill carefully

cultivated and developed by Plaintiffs since the release of the first products in 2011 and over the

course of their relationship.

        82.     Fellowes’ historical and ongoing willful and deliberate conduct makes this an

exceptional case within the meaning of 15 U.S.C. § 1117(a). Plaintiffs are entitled to the recovery

of their actual and enhanced damages or the disgorgement of Fellowes’ profits, of Plaintiffs’

attorneys’ fees, and of the costs of this litigation.

        83.     Unless the Court intervenes and restrains further misconduct and unfair

competition, Fellowes will continue its efforts to confuse and mislead consumers in the

marketplace, and to improperly draw upon Plaintiffs’ good reputation and customer goodwill.

        84.     Unchecked, Fellowes’ infringing activities have injured Plaintiffs, and unjustly

enriched Fellowes, which activities will continue to cause substantial and irreparable injuries and

damage to the public and to Plaintiffs. Plaintiffs have no remedy at law adequate to fully

compensate the injury and damages caused by Fellowes’ ongoing trade dress infringement.

                                              COUNT II

                          Federal Unfair Competition, 15 U.S.C. § 1125(a)

        85.     Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

as though fully set forth herein.


                                                   29
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 30 of 55 PageID #:1691




       86.     The acts of Fellowes complained of herein constitutes federal unfair competition

and false designation of origin in violation of the Lanham Act, 15 U.S.C. § 1125(a).

       87.     Fellowes’ activities are likely to cause confusion, mistake, or deception among

consumers, purchasers, and users of the parties’ goods as to the source or origin, and as to the

approval or sponsorship of, affiliation between, or endorsement by Plaintiff’s and Fellowes, in

violation of 15 U.S.C. § 1125(a).

       88.     By virtue of its distribution relationship with Walmart, Fellowes’ Blackweb

Waterproof Phone Case product is in interstate commerce, including at least availability for sale

through Walmart’s physical and online stores.

       89.     Plaintiffs have suffered and continue to suffer damages resulting from Fellowes’

improper conduct, including, without limitation, through the loss of sales Plaintiffs would have

made but for Fellowes’ actions in an amount to be proven at trial, and through the loss of goodwill,

injury to reputation, and loss of exclusivity in Plaintiffs’ LIFEPROOF Trade Dress rights.

       90.     As the direct and, on information and belief, intended result of Fellowes’ conduct,

Fellowes has been unjustly enriched through the sales of Blackweb Waterproof Phone Case

products. Fellowes should be ordered to disgorge any and all profits earned as a result of its

unlawful conduct.

       91.     Unless the Court intervenes and restrains further misconduct and unfair

competition, Fellowes will continue its efforts to confuse and mislead consumers in the

marketplace, and to improperly draw upon Plaintiffs’ good reputation and customer goodwill.

       92.     Unchecked, Fellowes’ infringing activities have injured Plaintiffs, and unjustly

enriched Fellowes, which activities will continue to cause substantial and irreparable injuries and




                                                30
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 31 of 55 PageID #:1692




damage to the public and to Plaintiffs. Plaintiffs have no remedy at law adequate to fully

compensate the injury and damages caused by Fellowes’ ongoing trade dress infringement.

        93.      Fellowes’ historical and ongoing willful and deliberate conduct makes this an

exceptional case within the meaning of 15 U.S.C. § 1117(a). Plaintiffs are entitled to the recovery

of their actual and enhanced damages or the disgorgement of Fellowes’ profits, of Plaintiffs’

attorneys’ fees, and of the costs of this litigation.

                                              COUNT III

                             Dilution of the LIFEPROOF Trade Dress,
                                        15 U.S.C. § 1125(c)

        94.      Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

as though fully set forth herein.

        95.      As set forth in detail, above, the LIFEPROOF Trade Dress is distinctive, well-

known and famous, and serves to instantly and visually identify Plaintiffs’ LifeProof brand

products to consumers in the marketplace.

        96.      Defendant Fellowes is using the LIFEPROOF Trade Dress in the market without

authorization.

        97.      Fellowes’ use of protected design elements and the LIFEPROOF Trade Dress

began after Plaintiffs’ conception, development, and application of the LIFEPROOF Trade Dress

for its LifeProof brand products.

        98.      Indeed, and on information and belief, Fellowes intentionally set out to copy

Plaintiffs’ LIFEPROOF Trade Dress across various products.

        99.      Fellowes’ unauthorized actions are likely to weaken, and on information and belief

have weakened, the ability of the LIFEPROOF Trade Dress to clearly distinguish the source of

LifeProof brand products in the marketplace.

                                                   31
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 32 of 55 PageID #:1693




       100.     Fellowes’ historical and ongoing willful and deliberate conduct makes this an

exceptional case within the meaning of 15 U.S.C. § 1117(a).

       101.     Fellowes’ actions have irreparably harmed Plaintiffs, including through damage to

Plaintiff’s goodwill, reputation, and business, and the value of Plaintiffs’ LIFEPROOF Trade

Dress. Such harm will continue if Defendant is not enjoined from further use.

                                            COUNT IV

                Infringement of U.S. Patent No. 8,342,325, under 35 U.S.C. § 271

       102.     Plaintiffs repeat and re-allege each and every allegation and exhibit of the foregoing

paragraphs as though fully set forth herein.

       103.     As its fourth claim for relief, Plaintiffs allege that Fellowes has infringed U.S.

Patent No. 8,342,325, entitled “Housing for receiving and encasing an object” (the “’325 Patent”),

which was duly and lawfully issued by the United States Patent and Trademark Office on January

1, 2013. A true and correct copy of the ’325 Patent is attached as Exhibit A1.

       104.     The ’325 Patent lists Gary Rayner, Andrew C. Crawford, and Alfred Blochlinger

as inventors.

       105.     The rights, title, and interest in the ’325 Patent were assigned to TreeFrog

Developments—the sole owner of the ’325 Patent—and licensed to OtterBox.

       106.     Plaintiffs have complied with the statutory notice provision of 35 U.S.C. § 287,

including by physically marking its embodying products with an address of a posting on the

Internet (www.lifeproof.com/ip), accessible to the public without charge, that associates Plaintiffs’

embodying products with the number of the ’325 Patent.

       107.     By so marking the embodying products, Plaintiffs have provided Fellowes with

constructive notice of the ’325 Patent.


                                                 32
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 33 of 55 PageID #:1694




       108.    By filing the Original Complaint (Dkt. 1) in this Action, Plaintiffs provided further

actual notice of the ’325 Patent and Fellowes’ infringement thereof.

       109.    Further, on information and belief based on the wholesale mimicry of embodying

LifeProof brand products, Fellowes is, or has been, in physical possession of embodying LifeProof

brand products, carefully examined same, and thereby received direct knowledge that the

LifeProof brand products were patented by virtue of the physical marking.

       110.    Further, counsel for Plaintiffs provided actual notice of the ’325 Patent in a letter

sent to Steven L. Carson, General Counsel of Defendant Fellowes, via FedEx on October 12, 2018.

That letter was delivered on October 15, 2018, and directed Mr. Carson’s attention to the ’325

Patent, among others.

       111.    Notwithstanding notice that the features and technologies of the LifeProof brand

products were covered by numerous patents, Fellowes deliberately and willfully copied the

embodying designs, which deliberate and willful copying, on information and belief, continues to

this day unabated through the continued manufacture, use, distribution, offers for sale, and sale of

the Blackweb Waterproof Phone Case products.

       112.    By virtue of this deliberate conduct, Fellowes’ infringement of the ’325 Patent’s

teachings has been and continues to be willful, entitling Plaintiffs to enhanced damages.

       113.    Fellowes has at no time been licensed to practice the teachings of the ’325 Patent.

       114.    Fellowes has infringed and continues to infringe one or more claims of the ’325

Patent literally and/or under the doctrine of equivalents, through its manufacture, use, sale,

importation, and/or offer to sale the Blackweb Waterproof Phone Case products.

       115.    For example, the Blackweb Waterproof Phone Case products meet each and every

limitation of at least claim 1 of the ’325 Patent, as shown in Exhibit A2.


                                                33
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 34 of 55 PageID #:1695




       116.     Further, Fellows has contributorily infringed and induced infringement of the ’325

Patent, and continues to do so, by offering to sell and selling the Blackweb Waterproof Phone Case

products to Walmart, and through Walmart, to Fellowes’ customers who directly infringe the ’325

Patent through at least the use of the product.

       117.     As set forth in Exhibit A2, the Blackweb Waterproof Phone Case products

constitute a material part of at least claim 1 of the ’325 Patent, which on information and belief

Fellowes knows are especially made for use in infringement of at least claim 1 of the ’325 Patent.

The Blackweb Waterproof Phone Case products are not a staple article of commerce suitable for

a substantial non-infringing use.

       118.     Fellowes’ historical and ongoing willful and deliberate conduct makes this an

exceptional case where the trebling of damages and an award of fees under 35 U.S.C. §§ 284 and

285 is warranted.

       119.     Plaintiffs have suffered and will continue to suffer damages from Fellowes’

ongoing acts of infringement.

                                               COUNT V

                Infringement of U.S. Patent No. 8,393,466, under 35 U.S.C. § 271

       120.     Plaintiffs repeat and re-allege each and every allegation and exhibit of the foregoing

paragraphs as though fully set forth herein.

       121.     As its fifth claim for relief, Plaintiffs allege that Fellowes has infringed U.S. Patent

No. 8,393,466, entitled “Housing for encasing an object” (the “’466 Patent”), which was duly and

lawfully issued by the United States Patent and Trademark Office on March 12, 2013. A true and

correct copy of the ’466 Patent is attached as Exhibit B1.

       122.     The ’466 Patent lists Gary Rayner, Andrew C. Crawford, and Alfred Blochlinger

as inventors.
                                                  34
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 35 of 55 PageID #:1696




       123.    The rights, title, and interest in the ’466 Patent were assigned to TreeFrog

Developments—the sole owner of the ’466 Patent—and licensed to OtterBox.

       124.    Plaintiffs have complied with the statutory notice provision of 35 U.S.C. § 287,

including by physically marking the embodying products with an address of a posting on the

Internet (www.lifeproof.com/ip), accessible to the public without charge, that associates Plaintiffs’

embodying products with the number of the ’466 Patent.

       125.    By so marking the embodying products, Plaintiffs have provided Fellowes with

constructive notice of the ’466 Patent.

       126.    By filing the Original Complaint in this Action, Plaintiffs provided further actual

notice of the ’466 Patent and Fellowes’ infringement thereof.

       127.    Further, on information and belief based on the wholesale mimicry of embodying

LifeProof brand products, Fellowes is, or has been, in physical possession of embodying LifeProof

brand products, carefully examined same, and thereby received direct knowledge that the

LifeProof brand products were patented by virtue of the physical marking.

       128.    Further, counsel for Plaintiffs provided actual notice of the ’466 Patent in a letter

sent to Steven L. Carson, General Counsel of Defendant Fellowes, via FedEx on October 12, 2018.

That letter was delivered on October 15, 2018, and directed Mr. Carson’s attention to the ’466

Patent, among others.

       129.    Notwithstanding notice that the features and technologies of the LifeProof brand

products were covered by numerous patents, Fellowes deliberately and willfully copied the

embodying designs, which deliberate and willful copying, on information and belief, continues to

this day unabated through the continued manufacture, use, distribution, offers for sale, and sale of

the Blackweb Waterproof Phone Case products.


                                                 35
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 36 of 55 PageID #:1697




       130.    By virtue of this deliberate conduct, Fellowes’ infringement of the ’466 Patent’s

teachings has been and continues to be willful, entitling Plaintiffs to enhanced damages.

       131.    Fellowes has at no time been licensed to practice the teachings of the ’466 Patent.

       132.    Fellowes has infringed and continues to infringe one or more claims of the ’466

Patent literally and/or under the doctrine of equivalents, through its manufacture, use, sale,

importation, and/or offer to sale the Blackweb Waterproof Phone Case products.

       133.    For example, the Blackweb Waterproof Phone Case products meet each and every

limitation of at least claim 1 of the ’466 Patent, as shown in Exhibit B2.

       134.    Further, Fellows has contributorily infringed and induced infringement of the ’466

Patent, and continues to do so, by offering to sell and selling the Blackweb Waterproof Phone Case

products to Walmart, and through Walmart, to Fellowes’ customers who directly infringe the ’466

Patent through at least the use of the product.

       135.    As set forth in Exhibit B2, the Blackweb Waterproof Phone Case products

constitute a material part of at least claim 1 of the ’466 Patent, which on information and belief

Fellowes knows are especially made for use in infringement of at least claim 1 of the ’466 Patent.

The Blackweb Waterproof Phone Case products are not a staple article of commerce suitable for

a substantial non-infringing use.

       136.    Fellowes’ historical and ongoing willful and deliberate conduct makes this an

exceptional case where the trebling of damages and an award of fees under 35 U.S.C. §§ 284 and

285 is warranted.

       137.    Plaintiffs have suffered and will continue to suffer damages from Fellowes’

ongoing acts of infringement.




                                                  36
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 37 of 55 PageID #:1698




                                            COUNT VI

                Infringement of U.S. Patent No. 8,526,180, under 35 U.S.C. § 271

       138.    Plaintiffs repeat and re-allege each and every allegation and exhibit of the foregoing

paragraphs as though fully set forth herein.

       139.    As its sixth claim for relief, Plaintiffs allege that Fellowes has infringed U.S. Patent

No. 8,526,180, entitled “Housing for encasing an object having an electrical connection” (the

“’180 Patent”), which was duly and lawfully issued by the United States Patent and Trademark

Office on September 3, 2013. A true and correct copy of the ’180 Patent is attached as Exhibit

C1.

       140.    The ’180 Patent lists Gary Rayner as inventor.

       141.    The rights, title, and interest in the ’180 Patent were assigned to TreeFrog

Developments—the sole owner of the ’180 Patent—and licensed to OtterBox.

       142.    Plaintiffs have complied with the statutory notice provision of 35 U.S.C. § 287,

including by physically marking the embodying products with an address of a posting on the

Internet (www.lifeproof.com/ip), accessible to the public without charge, that associates Plaintiffs’

embodying products with the number of the ’180 Patent.

       143.    By so marking the embodying products, Plaintiffs have provided Fellowes with

constructive notice of the ’180 Patent.

       144.    By filing the Original Complaint in this Action, Plaintiffs provided further actual

notice of the ’180 Patent and Fellowes’ infringement thereof.

       145.    Further, on information and belief based on the wholesale mimicry of embodying

LifeProof brand products, Fellowes is, or has been, in physical possession of embodying LifeProof

brand products, carefully examined same, and thereby received direct knowledge that the

LifeProof brand products were patented by virtue of the physical marking.
                                                 37
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 38 of 55 PageID #:1699




       146.    Further, counsel for Plaintiffs provided actual notice of the ’180 Patent in a letter

sent to Steven L. Carson, General Counsel of Defendant Fellowes, via FedEx on October 12, 2018.

That letter was delivered on October 15, 2018, and directed Mr. Carson’s attention to the ’180

Patent, among others.

       147.    Notwithstanding notice that the features and technologies of the LifeProof brand

products were covered by numerous patents, Fellowes deliberately and willfully copied the

embodying designs, which deliberate and willful copying, on information and belief, continues to

this day unabated through the continued manufacture, use, distribution, offers for sale, and sale of

the Blackweb Waterproof Phone Case products.

       148.    By virtue of this deliberate conduct, Fellowes’ infringement of the ’180 Patent’s

teachings has been and continues to be willful, entitling Plaintiffs to enhanced damages.

       149.    Fellowes has at no time been licensed to practice the teachings of the ’180 Patent.

       150.    Fellowes has infringed and continues to infringe one or more claims of the ’180

Patent literally and/or under the doctrine of equivalents, through its manufacture, use, sale,

importation, and/or offer to sale the Blackweb Waterproof Phone Case products.

       151.    For example, the Blackweb Waterproof Phone Case products meet each and every

limitation of at least claim 1 of the ’180 Patent, as shown in Exhibit C2.

       152.    Further, Fellows has contributorily infringed and induced infringement of the ’180

Patent, and continues to do so, by offering to sell and selling the Blackweb Waterproof Phone Case

products to Walmart, and through Walmart, to Fellowes’ customers who directly infringe the ’180

Patent through at least the use of the product.

       153.    As set forth in Exhibit C2, the Blackweb Waterproof Phone Case products

constitute a material part of at least claim 1 of the ’180 Patent, which on information and belief


                                                  38
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 39 of 55 PageID #:1700




Fellowes knows are especially made for use in infringement of at least claim 1 of the ’180 Patent.

The Blackweb Waterproof Phone Case products are not a staple article of commerce suitable for

a substantial non-infringing use.

       154.     Fellowes’ historical and ongoing willful and deliberate conduct makes this an

exceptional case where the trebling of damages and an award of fees under 35 U.S.C. §§ 284 and

285 is warranted.

       155.     Plaintiffs have suffered and will continue to suffer damages from Fellowes’

ongoing acts of infringement.

                                            COUNT VII

                Infringement of U.S. Patent No. 8,531,834, under 35 U.S.C. § 271

       156.     Plaintiffs repeat and re-allege each and every allegation and exhibit of the foregoing

paragraphs as though fully set forth herein.

       157.     As its seventh claim for relief, Plaintiffs allege that Fellowes has infringed U.S.

Patent No. 8,531,834, entitled “Housing for encasing a tablet computer” (the “’834 Patent”), which

was duly and lawfully issued by the United States Patent and Trademark Office on September 10,

2013. A true and correct copy of the ’834 Patent is attached as Exhibit D1.

       158.     The ’834 Patent lists Gary Rayner, Andrew C. Crawford, and Alfred Blochlinger

as inventors.

       159.     The rights, title, and interest in the ’834 Patent were assigned to TreeFrog

Developments—the sole owner of the ’834 Patent—and licensed to OtterBox.

       160.     Plaintiffs have complied with the statutory notice provision of 35 U.S.C. § 287,

including by physically marking the embodying products with an address of a posting on the

Internet (www.lifeproof.com/ip), accessible to the public without charge, that associates Plaintiffs’

embodying products with the number of the ’834 Patent.
                                                 39
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 40 of 55 PageID #:1701




       161.    By so marking the embodying products, Plaintiffs have provided Fellowes with

constructive notice of the ’834 Patent.

       162.    By filing the Original Complaint in this Action, Plaintiffs provided further actual

notice of the ’834 Patent and Fellowes’ infringement thereof.

       163.    Further, on information and belief based on the wholesale mimicry of embodying

LifeProof brand products, Fellowes is, or has been, in physical possession of embodying LifeProof

brand products, carefully examined same, and thereby received direct knowledge that the

LifeProof brand products were patented by virtue of the physical marking.

       164.    Notwithstanding notice that the features and technologies of the LifeProof brand

products were covered by numerous patents, Fellowes deliberately and willfully copied the

embodying designs, which deliberate and willful copying, on information and belief, continues to

this day unabated through the continued manufacture, use, distribution, offers for sale, and sale of

the Blackweb Waterproof Phone Case products.

       165.    By virtue of this deliberate conduct, Fellowes’ infringement of the ’834 Patent’s

teachings has been and continues to be willful, entitling Plaintiffs to enhanced damages.

       166.    Fellowes has at no time been licensed to practice the teachings of the ’834 Patent.

       167.    Fellowes has infringed and continues to infringe one or more claims of the ’834

Patent literally and/or under the doctrine of equivalents, through its manufacture, use, sale,

importation, and/or offer to sale the Blackweb Waterproof Phone Case products.

       168.    For example, the Blackweb Waterproof Phone Case products meet each and every

limitation of at least claim 28 of the ’834 Patent, as shown in Exhibit D2.

       169.    Further, Fellows has contributorily infringed and induced infringement of the ’834

Patent, and continues to do so, by offering to sell and selling the Blackweb Waterproof Phone Case


                                                40
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 41 of 55 PageID #:1702




products to Walmart, and through Walmart, to Fellowes’ customers who directly infringe the ’834

Patent through at least the use of the product.

       170.    As set forth in Exhibit D2, the Blackweb Waterproof Phone Case products

constitute a material part of at least claim 28 of the ’834 Patent, which on information and belief

Fellowes knows are especially made for use in infringement of at least claim 28 of the ’834 Patent.

The Blackweb Waterproof Phone Case products are not a staple article of commerce suitable for

a substantial non-infringing use.

       171.    Fellowes’ historical and ongoing willful and deliberate conduct makes this an

exceptional case where the trebling of damages and an award of fees under 35 U.S.C. §§ 284 and

285 is warranted.

       172.    Plaintiffs have suffered and will continue to suffer damages from Fellowes’

ongoing acts of infringement.

                                           COUNT VIII

                Infringement of U.S. Patent No. 8,564,950, under 35 U.S.C. § 271

       173.    Plaintiffs repeat and re-allege each and every allegation and exhibit of the foregoing

paragraphs as though fully set forth herein.

       174.    As its eighth claim for relief, Plaintiffs allege that Fellowes has infringed U.S.

Patent No. 8,564,950, entitled “Housing encasing a device having a switch” (the “’950 Patent”),

which was duly and lawfully issued by the United States Patent and Trademark Office on October

22, 2013. A true and correct copy of the ’950 Patent is attached as Exhibit E1.

       175.    The ’950 Patent lists Gary Rayner, Andrew C. Crawford, Alfred Blochlinger, and

Gareth F. Watt as inventors.

       176.    The rights, title, and interest in the ’950 Patent were assigned to TreeFrog

Developments—the sole owner of the ’950 Patent—and licensed to OtterBox.
                                                  41
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 42 of 55 PageID #:1703




       177.    Plaintiffs have complied with the statutory notice provision of 35 U.S.C. § 287,

including by physically marking the embodying products with an address of a posting on the

Internet (www.lifeproof.com/ip), accessible to the public without charge, that associates Plaintiffs’

embodying products with the number of the ’950 Patent.

       178.    By so marking the embodying products, Plaintiffs have provided Fellowes with

constructive notice of the ’950 Patent.

       179.    By filing the Original Complaint in this Action, Plaintiffs provided further actual

notice of the ’950 Patent and Fellowes’ infringement thereof.

       180.    Further, on information and belief based on the wholesale mimicry of embodying

LifeProof brand products, Fellowes is, or has been, in physical possession of embodying LifeProof

brand products, carefully examined same, and thereby received direct knowledge that the

LifeProof brand products were patented by virtue of the physical marking.

       181.    Further, counsel for Plaintiffs provided actual notice of the ’950 Patent in a letter

sent to Steven L. Carson, General Counsel of Defendant Fellowes, via FedEx on October 12, 2018.

That letter was delivered on October 15, 2018, and directed Mr. Carson’s attention to the ’950

Patent, among others.

       182.    Notwithstanding notice that the features and technologies of the LifeProof brand

products were covered by numerous patents, Fellowes deliberately and willfully copied the

embodying designs, which deliberate and willful copying, on information and belief, continues

to this day unabated through the continued manufacture, use, distribution, offers for sale, and sale

of the Blackweb Waterproof Phone Case products.

       183.    By virtue of this deliberate conduct, Fellowes’ infringement of the ’950 Patent’s

teachings has been and continues to be willful, entitling Plaintiffs to enhanced damages.


                                                 42
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 43 of 55 PageID #:1704




       184.    Fellowes has at no time been licensed to practice the teachings of the ’950 Patent.

       185.    Fellowes has infringed and continues to infringe one or more claims of the ’950

Patent literally and/or under the doctrine of equivalents, through its manufacture, use, sale,

importation, and/or offer to sale the Blackweb Waterproof Phone Case for Apple iPhone products.

       186.    For example, the Blackweb Waterproof Phone Case for Apple iPhone products

meet each and every limitation of at least claim 17 of the ’950 Patent, as shown in Exhibit E2.

       187.    Further, Fellows has contributorily infringed and induced infringement of the ’950

Patent, and continues to do so, by offering to sell and selling the Blackweb Waterproof Phone Case

for Apple iPhone products to Walmart, and through Walmart, to Fellowes’ customers who directly

infringe the ’950 Patent through at least the use of the product.

       188.    As set forth in Exhibit E2, the Blackweb Waterproof Phone Case for Apple iPhone

products constitutes a material part of at least claim 17 of the ’950 Patent, which on information

and belief Fellowes knows are especially made for use in infringement of at least claim 17 of the

’950 Patent. The Blackweb Waterproof Phone Case for Apple iPhone products are not a staple

article of commerce suitable for a substantial non-infringing use.

       189.    Fellowes’ historical and ongoing willful and deliberate conduct makes this an

exceptional case where the trebling of damages and an award of fees under 35 U.S.C. §§ 284 and

285 is warranted.

       190.    Plaintiffs have suffered and will continue to suffer damages from Fellowes’

ongoing acts of infringement.

                                            COUNT IX

                Infringement of U.S. Patent No. 9,549,598, under 35 U.S.C. § 271

       191.    Plaintiffs repeat and re-allege each and every allegation and exhibit of the foregoing

paragraphs as though fully set forth herein.
                                                 43
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 44 of 55 PageID #:1705




       192.     As its ninth claim for relief, Plaintiffs allege that Fellowes has infringed U.S. Patent

No. 9,549,598, entitled “Housing for encasing an electronic device” (the “’598 Patent”), which

was duly and lawfully issued by the United States Patent and Trademark Office on January 24,

2017. A true and correct copy of the ’598 Patent is attached as Exhibit F1.

       193.     The ’598 Patent lists Gary Rayner, Andrew C. Crawford, and Alfred Blochlinger

as inventors.

       194.     The rights, title, and interest in the ’598 Patent were assigned to TreeFrog

Developments—the sole owner of the ’598 Patent—and licensed to OtterBox.

       195.     Plaintiffs have complied with the statutory notice provision of 35 U.S.C. § 287,

including by physically marking the embodying products with an address of a posting on the

Internet (www.lifeproof.com/ip), accessible to the public without charge, that associates Plaintiffs’

embodying products with the number of the ’598 Patent.

       196.     By so marking the embodying products, Plaintiffs have provided Fellowes with

constructive notice of the ’598 Patent.

       197.     By filing the Original Complaint in this Action, Plaintiffs provided further actual

notice of the ’598 Patent and Fellowes’ infringement thereof.

       198.     Further, on information and belief based on the wholesale mimicry of embodying

LifeProof brand products, Fellowes is, or has been, in physical possession of embodying LifeProof

brand products, carefully examined same, and thereby received direct knowledge that the

LifeProof brand products were patented by virtue of the physical marking.

       199.     Notwithstanding notice that the features and technologies of the LifeProof brand

products were covered by numerous patents, Fellowes deliberately and willfully copied the

embodying designs, which deliberate and willful copying, on information and belief, continues to


                                                  44
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 45 of 55 PageID #:1706




this day unabated through the continued manufacture, use, distribution, offers for sale, and sale of

the Blackweb Waterproof Phone Case products.

       200.    By virtue of this deliberate conduct, Fellowes’ infringement of the ’598 Patent’s

teachings has been and continues to be willful, entitling Plaintiffs to enhanced damages.

       201.    Fellowes has at no time been licensed to practice the teachings of the ’598 Patent.

       202.    Fellowes has infringed and continues to infringe one or more claims of the ’598

Patent literally and/or under the doctrine of equivalents, through its manufacture, use, sale,

importation, and/or offer to sale the Blackweb Waterproof Phone Case products.

       203.    For example, the Blackweb Waterproof Phone Case products meet each and every

limitation of at least claim 17 of the ’598 Patent, as shown in Exhibit F2.

       204.    Further, Fellows has contributorily infringed and induced infringement of the ’598

Patent, and continues to do so, by offering to sell and selling the Blackweb Waterproof Phone Case

products to Walmart, and through Walmart, to Fellowes’ customers who directly infringe the ’598

Patent through at least the use of the product.

       205.    As set forth in Exhibit F2, the Blackweb Waterproof Phone Case products

constitute a material part of at least claim 17 of the ’598 Patent, which on information and belief

Fellowes knows are especially made for use in infringement of at least claim 17 of the ’598 Patent.

The Blackweb Waterproof Phone Case products are not a staple article of commerce suitable for

a substantial non-infringing use.

       206.    Fellowes’ historical and ongoing willful and deliberate conduct makes this an

exceptional case where the trebling of damages and an award of fees under 35 U.S.C. §§ 284 and

285 is warranted.




                                                  45
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 46 of 55 PageID #:1707




       207.    Plaintiffs have suffered and will continue to suffer damages from Fellowes’

ongoing acts of infringement.

                                               COUNT X

                Infringement of U.S. Patent No. 9,660,684, under 35 U.S.C. § 271

       208.    Plaintiffs repeat and re-allege each and every allegation and exhibit of the foregoing

paragraphs as though fully set forth herein.

       209.    As its tenth claim for relief, Plaintiffs allege that Fellowes has infringed U.S. Patent

No. 9,660,684, entitled “Housing for encasing a mobile computing device ” (the “’684 Patent”),

which was duly and lawfully issued by the United States Patent and Trademark Office on May 23,

2017. A true and correct copy of the ’684 Patent is attached as Exhibit G1.

       210.    The ’684 Patent lists Gary Rayner as inventor.

       211.    The rights, title, and interest in the ’684 Patent were assigned to TreeFrog

Developments—the sole owner of the ’684 Patent—and licensed to OtterBox.

       212.    Plaintiffs have complied with the statutory notice provision of 35 U.S.C. § 287.

       213.    By filing the Original Complaint in this Action, Plaintiffs provided actual notice of

the ’684 Patent and Fellowes’ infringement thereof.

       214.    Notwithstanding notice that the features and technologies of the ’684 Patent are

patented, Fellowes deliberately and willfully copied the embodying designs, which deliberate and

willful infringement, on information and belief, continues to this day unabated through the

continued manufacture, use, distribution, offers for sale, and sale of the Blackweb Waterproof

Phone Case products.

       215.    By virtue of this deliberate conduct, Fellowes’ infringement of the ’684 Patent’s

teachings has been and continues to be willful, entitling Plaintiffs to enhanced damages.

       216.    Fellowes has at no time been licensed to practice the teachings of the ’684 Patent.
                                                 46
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 47 of 55 PageID #:1708




       217.    Fellowes has infringed and continues to infringe one or more claims of the ’684

Patent literally and/or under the doctrine of equivalents, through its manufacture, use, sale,

importation, and/or offer to sale the Blackweb Waterproof Phone Case for Apple iPhone products.

       218.    For example, the Blackweb Waterproof Phone Case for Apple iPhone products

meet each and every limitation of at least claim 8 of the ’684 Patent, as shown in Exhibit G2.

       219.    Further, Fellows has contributorily infringed and induced infringement of the ’684

Patent, and continues to do so, by offering to sell and selling the Blackweb Waterproof Phone Case

for Apple iPhone products to Walmart, and through Walmart, to Fellowes’ customers who directly

infringe the ’684 Patent through at least the use of the product.

       220.    As set forth in Exhibit G2, the Blackweb Waterproof Phone Case for Apple iPhone

products constitute a material part of at least claim 8 of the ’684 Patent, which on information and

belief Fellowes knows are especially made for use in infringement of at least claim 15 of the ’684

Patent. The Blackweb Waterproof Phone Case for Apple iPhone products are not a staple article

of commerce suitable for a substantial non-infringing use.

       221.    Fellowes’ historical and ongoing willful and deliberate conduct makes this an

exceptional case where the trebling of damages and an award of fees under 35 U.S.C. §§ 284 and

285 is warranted.

       222.    Plaintiffs have suffered and will continue to suffer damages from Fellowes’

ongoing acts of infringement.

                                            COUNT XI

                Infringement of U.S. Patent No. 9,498,033, under 35 U.S.C. § 271

       223.    Plaintiffs repeat and re-allege each and every allegation and exhibit of the foregoing

paragraphs as though fully set forth herein.


                                                 47
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 48 of 55 PageID #:1709




       224.    As its eleventh claim for relief, Plaintiffs allege that Fellowes has infringed U.S.

Patent No. 9,498,033, entitled “Protective enclosure for an electronic device” (the “’033 Patent”),

which was duly and lawfully issued by the United States Patent and Trademark Office on

November 22, 2016. A true and correct copy of the ’033 Patent is attached as Exhibit H1.

       225.    The ’033 Patent lists Curtis Richardson, Alan V. Morine, Brian P. Thomas, Jamie

L. Johnson, and Jason M. Thompson as inventors.

       226.    The rights, title, and interest in the ’033 Patent were assigned to OtterBox, which

is the sole owner of the ’033 Patent.

       227.    Plaintiffs have complied with the statutory notice provision of 35 U.S.C. § 287,

including by physically marking the embodying products with an address of a posting on the

Internet (www.otterbox.com/ip), accessible to the public without charge, that associates Plaintiffs’

embodying products with the number of the ’033 Patent.

       228.    By so marking the embodying products, Plaintiffs have provided Fellowes with

constructive notice of the ’033 Patent.

       229.    By filing the Original Complaint in this Action, Plaintiffs provided further actual

notice of the ’033 Patent and Fellowes’ infringement thereof.

       230.    Notwithstanding notice that the features and technologies of the OtterBox products

were covered by numerous patents, Fellowes deliberately and willfully copied the embodying

designs, which deliberate and willful copying, on information and belief, continues to this day

unabated.

       231.    By virtue of this deliberate conduct, Fellowes’ infringement of the ’033 Patent’s

teachings has been and continues to be willful, entitling Plaintiffs to enhanced damages.

       232.    Fellowes has at no time been licensed to practice the teachings of the ’033 Patent.


                                                48
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 49 of 55 PageID #:1710




       233.       Fellowes offers Blackweb Rugged Phone Case products for at least the Apple

iPhone 6/6S/7/8, the Apple iPhone 6+/7+/8+, the Apple iPhone X/Xs, the Apple iPhone XR, the

Apple iPhone Xs Max, the Apple iPhone 11, the Samsung Galaxy S10, the Samsung Galaxy S10+,

and the Samsung Galaxy S10E (collectively, the “Blackweb Rugged Phone Case products”),

including color variants for each.

       234.       On information and belief, Fellowes designs, manufactures, uses, imports, and

offers for sale, and sells for distribution through Walmart’s online and brick-and-mortar stores

nationwide, the Blackweb Rugged Phone Case products.

       235.       Fellowes has infringed and continues to infringe one or more claims of the ’033

Patent literally and/or under the doctrine of equivalents, through its manufacture, use, sale,

importation, and/or offer to sale the Blackweb Rugged Phone Case products.

       236.       For example, the Blackweb Rugged Phone Case products meet each and every

limitation of at least claim 1 of the ’033 Patent, as shown in Exhibit H2.

       237.       Further, Fellows has contributorily infringed and induced infringement of the ’033

Patent, and continues to do so, by offering to sell and selling the Blackweb Rugged Phone Case

products to Walmart, and through Walmart, to Fellowes’ customers who directly infringe the ’033

Patent through at least the use of the product.

       238.       As set forth in Exhibit H2, the Blackweb Rugged Phone Case products constitute a

material part of at least claim 1 of the ’033 Patent, which on information and belief Fellowes knows

are especially made for use in infringement of at least claim 1 of the ’033 Patent. The Blackweb

Rugged Phone Case products are not a staple article of commerce suitable for a substantial non-

infringing use.




                                                  49
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 50 of 55 PageID #:1711




       239.     Fellowes’ historical and ongoing willful and deliberate conduct makes this an

exceptional case where the trebling of damages and an award of fees under 35 U.S.C. §§ 284 and

285 is warranted.

       240.     Plaintiffs have suffered and will continue to suffer damages from Fellowes’

ongoing acts of infringement.

       241.     Plaintiffs have suffered and will continue to suffer damages from Fellowes’

ongoing acts of infringement.

                                             COUNT XII

              Illinois Uniform Deceptive Trade Practices Act, 815 ILCS 510/1 et seq.

       242.     Plaintiffs repeat and re-allege each and every allegation and exhibit of the foregoing

paragraphs as though fully set forth herein.

       243.     As its twelfth claim for relief, Plaintiffs allege unfair and deceptive acts in violation

of the Illinois Uniform Deceptive Trade Practices Act, codified at 815 ILCS 510/1 et seq.

       244.     Plaintiffs and Fellowes are competitors in the protective case market.              This

competition is demonstrated by, at least, the presentation of the accused products alongside and

in-between Plaintiffs’ respective products:




                                                   50
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 51 of 55 PageID #:1712




       245.    As detailed above, Fellowes has willfully and deliberately designed its Blackweb

Waterproof Phone Case products in a way likely to cause and that, on information and belief,

actually has caused confusion in and misunderstanding for consumers as to the affiliation, source,

sponsorship, approval, certification, connection, or authorization of the subject products sold in

the State of Illinois by Fellowes.

       246.    Fellowes’ actions constitute unfair and deceptive acts and practices in the conduct

of business, trade, or commerce, in violation of the Illinois Uniform Deceptive Trade Practices

Act, 815 ILCS 510/1 et seq.

       247.    The consuming public is likely to be and, on information and belief has been,

damaged as a result of Fellowes’ deceptive trade practices.

       248.    As detailed above, the wholesale mimicry by Fellowes of products authorized to

use the LIFEPROOF Trade Dress and design language has been willful and deliberate. This

conduct has caused, and will continue to cause, Plaintiffs irreparable injury and damages for which

there is no adequate remedy at law.


                                                51
  Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 52 of 55 PageID #:1713




                                          COUNT XIII

               Unfair Competition Under the Common Law of the State of Illinois

       249.    Plaintiffs repeat and re-allege each and every allegation and exhibit of the foregoing

paragraphs as though fully set forth herein.

       250.    As its thirteenth claim for relief, Plaintiffs allege unfair competition under the

common law of the State of Illinois.

       251.    Through the sale of the Blackweb Waterproof Phone Case products, Fellowes has

engaged in unfair competition under the common law of the State of Illinois.

       252.    As detailed above, Fellowes has sought to mislead consumers, by creating a

likelihood that the relevant market for consumers of protective cases is likely to believe that the

Blackweb Waterproof Phone Case products were designed, manufactured, sold, or otherwise

authorized by Plaintiffs.

       253.    Fellowes’ actions have damaged and will continue to damage Plaintiffs irreparably,

for which injury and damages Plaintiffs have no adequate remedy at law.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully pray for the following relief:

       A. That judgment be entered in favor of Plaintiffs and against Fellowes on each Count of

           the Complaint;

       B. That the Court order that Fellowes, along with its officers, agents, directors, employees,

           representatives, successors, assigns, and any persons, organizations, firms, or

           corporations in concert or participation with Fellowes, be permanently enjoined from:

                   a. Manufacturing, using, selling, offering to sell, importing, or marketing any

                       products that embody or incorporate protectable elements of the

                       LIFEPROOF Trade Dress, or any other trade dress or product configuration
                                                52
Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 53 of 55 PageID #:1714




                  that is confusingly similar to the LIFEPROOF Trade Dress or LifeProof

                  brand products;

               b. Diluting or infringing Plaintiffs’ LIFEPROOF Trade Dress rights, eroding

                  the distinctiveness of the LIFEPROOF Trade Dress, and damaging

                  Plaintiffs’ goodwill, reputation, and business;

               c. Engaging in deceptive trade practices relating to Plaintiff’s LIFEPROOF

                  Trade Dress;

               d. Otherwise competing unfairly with Plaintiffs in any manner;

               e. Infringing any claim of the ’325, ’466, ’180, ’834, ’950, ’598, ’684, and/or

                  ’033 Patents (collectively, the “Patents-in-Suit”);

    C. That Fellowes be ordered to prepare and distribute to its customer and the general

       public corrective statements disclaiming any association between Plaintiffs or

       LifeProof brand products and Fellowes’ Blackweb Waterproof Phone Case products;

    D. That Fellowes be required to destroy or surrender for destruction any remaining

       inventory of the Blackweb Waterproof Phone Case products, along with any similar

       products or materials in its possession or control that violates Plaintiffs’ rights in the

       LIFEPROOF Trade Dress, and to recall and make reasonable efforts to obtain the return

       of any infringing and/or confusingly similar products from its customers, including

       Walmart;

    E. That Plaintiffs be awarded damages in an amount to be fixed by the Court for Fellowes’

       acts of trade dress infringement and unfair competition, Illinois State Statutory

       deceptive trade practices, and common law unfair competition, including:




                                            53
Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 54 of 55 PageID #:1715




              a. Actual damages in an amount sufficient to compensate Plaintiffs for their

                  injuries, including for any lost profits for lost sales of LifeProof brand

                  products, and an amount sufficient to compensate Plaintiffs for any and all

                  damage caused by Fellowes’ unlawful acts, including Plaintiffs’ loss of

                  goodwill and injury to reputation, such damages to be trebled;

              b. A reasonable royalty for Fellowes’ acts of trade dress infringement, such

                  amount to be trebled;

              c. An accounting and disgorgement of all profits, gains, and advantages

                  received by Fellowes from sales and revenues made as a result of its acts,

                  such amount to be trebled;

              d. Punitive damages for Fellowes’ willful and malicious acts of common law

                  unfair competition and Illinois statutory deceptive trade practices;

    F. That Plaintiffs be awarded damages adequate to compensate Plaintiffs for Fellowes’

       act of infringement of the Patents-in-Suit, but in no event less than a reasonable royalty,

       such amount to be trebled based on Fellowes’ willful infringement, pursuant to 35

       U.S.C. § 284;

    G. That this case be found exceptional based on Fellowes’ deliberate infringing actions

       and disregard for Plaintiff’s rights in the LIFEPROOF Trade Dress, and that this Court

       award Plaintiffs’ all reasonable attorneys’ fees, costs, and disbursements incurred as a

       result of this Action, pursuant to 15 U.S.C. § 1117;

    H. That this case be found exceptional based on Fellowes’ deliberate infringing actions

       and disregard for Plaintiff’s patent rights, and that this Court award Plaintiffs’

       attorneys’ fees, pursuant to 35 U.S.C. § 285;


                                             54
Case: 1:19-cv-06195 Document #: 22 Filed: 11/20/19 Page 55 of 55 PageID #:1716




    I. Plaintiffs’ costs of this Action; and

    J. Such other and further relief deemed just by this Court.



    Dated: November 20, 2019.

                                          Respectfully submitted,


                                          By: /s/ James W. Beard

                                                James W. Beard (pro hac)
                                                James Sawtelle (pro hac forthcoming)
                                                Sherman & Howard L.L.C.
                                                633 Seventeenth Street, Suite 3000
                                                Denver, Colorado 80202
                                                303.297.2900 (Telephone)
                                                303.298.0940 (Facsimile)

                                                Reid P. Huefner
                                                Margaret A. Herrmann
                                                Irwin IP LLC
                                                222 South Riverside Plaza
                                                Suite 2350
                                                Chicago, IL 60606
                                                312.667.6080 (Telephone)
                                                rhuefner@irwinip.com
                                                mherrmann@irwinip.com

                                                Attorneys for Plaintiffs




                                               55
